101 N.W.2d 29 (1960)
STATE of Iowa, Appellee,
v.
Wilbur BIHAIN, Appellant.
No. 49944.
Supreme Court of Iowa.
February 9, 1960.
Carroll E. Cutting, Decorah, for appellant.
Robert N. Johnson, County Atty., Fort Madison, for appellee.
*30 PER CURIAM.
Defendant was charged by Grand Jury indictment with the offense of Robbery with aggravationHabitual, in violation of the provisions of Section 711.2 of the Code of Iowa, 1958, I.C.A., and within the provisions of Section 747.5, Code of Iowa, 1958, I.C.A. Pursuant to an adverse ruling on defendant's demurrer, he filed a motion for a change of venue. When same was overruled, he appealed to us.
The case comes to us upon a clerk's transcript of the record. We have examined the same and find this appeal is without merit, is not from final judgment as required by Section 793.2, Code, 1958, I.C. A., and cannot be taken. The appeal is therefore dismissed and the case is remanded to the district court for trial.